 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                            CASE NO.:

SHIRLEY MOBLEY,

       Plaintiff,                                 LOWER CASE NO.: 04-2020-CA-000197

v.

WAL-MART STORES EAST, LP,

      Defendant.
____________________________________/

       DEFENDANT, WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL
              WITH INCORPORATED MEMORANDUM OF LAW

       Defendant, WALMART STORES EAST, L.P. (hereinafter, “WALMART”), by and

through undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule

81(c) of the Federal Rules of Civil Procedure, hereby gives notice of the removal of this case from

the Circuit Court of the Eighth Judicial Circuit, in and for Bradford County, Florida to the United

States District Court for the Middle District of Florida, Jacksonville Division, with full reservation

of rights, exceptions and defenses. As grounds for this Notice of Removal, WALMART states the

following:

                               I.     FACTUAL BACKGROUND

       1.      This removal is based on diversity of citizenship under 28 U.S.C. §§ 1332(a)(1)

and 1441 with an amount in controversy exceeding the sum of $75,000.00, exclusive of interest

and costs.

       2.      On or about May 29, 2020, Plaintiff, SHIRLEY MOBLEY (hereinafter,

“Plaintiff”), commenced a civil action against WALMART in the Eighth Judicial Circuit in and
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 2 of 11 PageID 2




for Bradford County, Florida, styled Shirley Mobley v. Wal-Mart Stores East, LP, and bearing

Case No. 04-2020-CA-000197. [A true and correct copy of Plaintiff’s Complaint and Summons

is attached hereto as composite Exhibit “A”].

       3.      Plaintiff’s Complaint asserts a single count of negligence against WALMART.

[See Ex. A, ¶¶ 5-11]. Specifically, Plaintiff alleges that, on March 10, 2019, she sustained injuries

when a railing “fell apart” in the parking lot at Walmart Store No. 1283, located at 14500 US-301,

Starke, Bradford County, Florida 32091. [See Ex. A, ¶¶ 5 and 8]. Plaintiff alleges that she

sustained serious, continuing and permanent injuries as result of the accident. [Ex. A, ¶ 11].

       4.      On June 10, 2020, WALMART served jurisdictional discovery on Plaintiff. [A

copy of WALMART’s First Request for Admissions is attached hereto as Exhibit “B”].

       5.      On July 8, 2020, Plaintiff responded to WALMART’s jurisdictional request for

admissions. In response to Request No. 17, Plaintiff “admitted” that she is seeking damages

against WALMART in excess of $75,000.00. [A copy of Plaintiff’s Response to WALMART’S

Request for Admissions is attached hereto as Exhibit “C”].

       6.      The amount in controversy in this action exceeds the Court’s $75,000.00

jurisdictional requirement, as Plaintiff seeks to recover damages in excess of $75,000.00. [See Ex.

C, at Request No. 17].

       7.      Furthermore, there is complete diversity of citizenship between the parties as

required under 28 U.S.C. § 1332(a)(2).

       8.      Plaintiff is a resident of Starke, Florida, and is a citizen of the State of Florida for

purposes of diversity jurisdiction. [See Plaintiff’s Customer Incident Report and Medical Records

attached hereto as composite Exhibit “D”; See also Ex. A, ¶ 2 and Ex. C, at Request No. 22].




                                                  2
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 3 of 11 PageID 3




       9.      As set forth below, WALMART is a corporation organized and existing under the

laws of Delaware, with its principal place of business in Arkansas.

       10.     This matter is therefore removable based on diversity of citizenship of the parties,

and because the amount in controversy is in excess of $75,000.00, exclusive of interest, attorneys’

fees, and costs.

       11.     Venue in this Court is proper since this action is being removed from the state court

where it was originally filed in the Eighth Judicial Circuit in and for Bradford County, Florida,

which is located within the United States District Court for the Middle District of Florida,

Jacksonville Division.

       12.     In accordance with 28 U.S.C. § 1446(b)(3), WALMART filed this Notice of

Removal within thirty (30) days after being served with Plaintiff’s Response to WALMART’s

jurisdictional Request for Admission on July 30, 2020. [See Ex. C]. Therefore, the Notice is

timely filed pursuant to 28 U.S.C. § 1446(b).

       13.     A true and correct copy of all process, pleadings, and other papers and/or exhibits

of every kind filed with the state court in this action, along with a docket sheet from the Clerk of

Court, are attached hereto as composite Exhibit “E” as required by 28 U.S.C. § 1446(a).

       14.     Following the filing of this Notice of Removal with this Court, WALMART will

file a Notice of Filing Notice of Removal pursuant to 28 U.S.C. § 1446(d) with the state court

where this action is pending and will give written notice thereof to all parties.

       15.     WALMART reserves the right to raise all defenses and objections in this action

after the action is removed to this Court.




                                                  3
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 4 of 11 PageID 4




                                    II.    REMOVAL IS TIMELY

       16.       In accordance with 28 U.S.C. § 1446(b)(3), WALMART files this Notice of

Removal within thirty (30) days after being served with Plaintiff’s Response to Defendant’s

jurisdictional Request for Admissions. [See Ex. C]. Plaintiff’s Response was the first “pleading,

motion, order or other paper from which it may first be ascertained that the case is one which is or

has become removable.” 28 U.S.C. § 1446(b)(3). Accordingly, this Notice of Removal is timely

filed. See 28 U.S.C. § 1446(b).

       17.       The Courts in this Circuit have consistently held that Responses to Request for

Admissions constitute “other paper” under 28 U.S.C. § 1446(b)(3). See Wilson v. Target Corp.,

No. 10-CV-80451, 2010 WL 3632794 at *2 (S.D. Fla. Sept. 14, 2010) (“Courts have held that

responses to request for admissions, settlement offers and other correspondence between parties

can be ‘other paper’ under 28 U.S.C. § 1446(b)(3).”); Lambertson v. Go Fit, LLC, 918 F. Supp. 2d

1283 (S.D. Fla. 2013) (holding that the plaintiff’s response to defendant’s request for admissions

confirming the plaintiff sought above $75,000.00 in damages triggered the 30 day time period for

Defendant to remove the action); Rowe v. Swift Transp. Co. of Arizona, LLC, 2017 U.S. Dist.

LEXIS 221679, at *3 (M.D. Fla. December 21, 2017); Pugliese v. Tex. Roadhouse, Inc., 2017 U.S.

Dist. LEXIS 202879, at *4 (M.D. Fla. December 11, 2017); Murat v. Sam’s East, Inc., 2017 U.S.

Dist. LEXIS 13955, at *3 (S.D. Fla. January 23, 2017).

          III.      THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       18.       The above described action is one in which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332 and is one which may be removed to this Court by WALMART,

pursuant to 28 U.S.C. §§ 1441 and 1446, in that:




                                                   4
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 5 of 11 PageID 5




               a.      This is an action between citizens of different states; and

               b.      This is a civil action in which the amount of the controversy exceeds the

                       sum or value of $75,000.00, exclusive of interest and costs.

See 28 U.S.C. § 1332(a).

       A.      Citizenship of Plaintiff, Loretta Marshall

       19.     Plaintiff is a resident of the State of Florida for purposes of diversity jurisdiction.

[See Ex. A, ¶ 2; Ex. C, at Request No. 22; and Ex. D]. “It is well established that a party’s residence

is prima facie evidence of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a

party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129,

*3 (June 1, 20029 S.D. Fla.) (Cohn, J) (internal citations omitted).

       20.     Here, Plaintiff’s Complaint, Response to Request for Admission No. 22, and

“customer incident report” and medical records indicate that she is a resident of the State of

Florida. [See Ex. A, ¶ 2; Ex. C, at Request No. 22; and Ex. D]. Plaintiff’s Florida residence is

prima facie evidence of her domicile which is equivalent to citizenship for purposes of establishing

diversity in this case. See Katz, 2009 WL 1532129 at *3.

       B.      Citizenship of WALMART

       21.     WALMART is not a citizen of the State of Florida for diversity purposes in that it

is not incorporated under the laws of the State of Florida and because it does not have a principal

place of business in Florida.

       22.     Wal-Mart Stores East, LP is a foreign limited partnership, which is, at the time of

the alleged incident, and on the date of the filing of the Complaint, a Delaware Limited Partnership

with its principal place of business in Arkansas. WSE Management, LLC and WSE Investment,




                                                  5
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 6 of 11 PageID 6




LLC are the only partners of Wal-Mart Stores East, LP. WSE Management LLC is the general

partner and WSE Investment, LLC is the limited partner.

       23.       WSE Management, LLC and WSE Investment, LLC were, on the date of the filing

of the Complaint, and currently are Delaware limited liability companies. The sole member of

WSE Management, LLC and WSE Investment, LLC is, and on the date of the filing of the

Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability Company. Wal-Mart

Stores East, LLC is a wholly-owned subsidiary of Walmart Inc. Walmart Inc., formerly known as

Wal-Mart Stores, Inc., is, and on the date of the filing of the Complaint, a Delaware corporation.

The sole member of Wal-Mart Stores East, LLC is and, on the date of the filing of the Complaint,

Walmart Inc. The principal place of business for all of the above-mentioned entities is Bentonville,

Arkansas and was so on the date of the filing of the Complaint.

       24.       At no time material has Wal-Mart Stores East, L.P., or its general or limited

partners, been a citizen of Florida. [See Florida Department of State, Division of Corporations,

Detail by Entity Name, attached hereto as Exhibit “F.”]

       25.       A corporation is deemed a citizen of the state in which it is incorporated and in

which its principal place of business if located. 28 U.S.C. § 1332(c). See Advanced Construction

and Renovation, Inc. v. Mt. Hawley Ins. Co., 2018 WL 797073 at *2 (S.D. Fla. Feb. 9, 2018) (“For

purposes of diversity jurisdiction, a corporation shall be deemed to be a citizen of every state by

which it has been incorporated and of the state where it has its principal place of business.”).

Accordingly, in the present action, complete diversity exists between the parties pursuant to 28

U.S.C. § 1332.




                                                 6
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 7 of 11 PageID 7




                           IV.     AMOUNT IN CONTROVERSY

       26.     Furthermore, the statutory requirement that the amount in controversy exceeds

$75,000, exclusive of interest and costs, has been satisfied because Plaintiff seeks damages that

exceed the Court’s minimum jurisdictional limit.

       27.     Here, Plaintiff’s Complaint alleges that she sustained serious and permanent

injuries and damages from the subject accident that exceed the Circuit Court’s $30,000

jurisdictional minimum. [See Ex. A, ¶¶ 1, 11]. While the Complaint does not specify an amount

in controversy, Plaintiff responded to WALMART’s Request for Admissions by admitting that

she is seeking damages in excess of $75,000.00. [See Ex. C, at Request No. 17]. Therefore,

WALMART respectfully submits that it has met its burden of establishing the amount in

controversy requirement. See Harrison v. Red Bull Distribution Co., Inc., No. 2:19-CV-17-FtM-

99-MRM, 2019 U.S. Dist. LEXIS 39028 (M.D. Fla. Mar. 12, 2019) (finding that the plaintiff’s

response to jurisdictional requests for admissions admitting that the plaintiff was seeking damages

in excess of $75,000.00 was sufficient to show by a preponderance of the evidence that the amount

in controversy more likely than not was met); Wilson v. General Motors Corp., 888 F.2 d 779, 780

(11th Cir. 1989) (holding that plaintiff’s response to defendant’s request for admission was proper

evidence for determining removal jurisdiction under 28 U.S.C. § 1446(b)(3)); Pugliese v. Tex.

Roadhouse, Inc., 2017 U.S. Dist. LEXIS 202879, at *4 (M.D. Fla. December 11, 2017) (same).

       28.     It is well established that District Courts may consider affidavits, declarations,

discovery responses, and other documentation when determining federal diversity jurisdiction. See

Gillinov v. Hillstone Restaurant Grp., Inc., 92 F. Supp. 3d 1251, 1253-54 (S.D. Fla. 2015) ("`The

substantive jurisdictional requirements of removal do not limit the types of evidence that may be

used to satisfy the preponderance of the evidence standard;’ instead, ‘defendants may introduce


                                                7
    Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 8 of 11 PageID 8




their own affidavits, declarations, or other documentation - provided of course that removal is

procedurally proper.'”) (citing Pretka v. Kolter City Plaza, II, Inc., 608 F. 3d 967 (11th Cir. 2002)).

          29.     “Additionally, a district court may consider evidence outside of the removal

petition if the facts therein existed at the time of removal.” Id. (citing Williams v. Best Buy Co.,

269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945,

949 (11th Cir. 2000)); see also, Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th

Cir. 1996) 1 (discussing that when a plaintiff makes “an unspecified demand for damages in state

court, a removing defendant must prove by a preponderance of the evidence that the amount in

controversy more likely than not exceeds the . . . jurisdictional requirement).

          30.     Further, Eleventh Circuit precedent permits district courts to use their judicial

experience and common sense in determining whether the amount in controversy requirement is

met for purposes of diversity jurisdiction. See Roe v. Michelin N. Am., Inc., 613 F. 3d 1058, 1062

(11th Cir. 2010) (quoting Pretka, 608 F. 3d at 754) (“Put simply, a district court need not "suspend

reality or shelve common sense in determining whether the face of a complaint . . . establishes the

jurisdictional amount."). The removing defendant is not required to prove the amount in

controversy beyond all doubt or to banish all uncertainty about it. See Pretka, 608 F. 3d at 754.

          31.     Additionally, Courts in this Circuit have held that the amount in controversy

requirement is satisfied based on the plaintiff’s admission that damages exceed $75,000. See

Sibilia v. Makita Corp., 782 F. Supp. 2d 1329 (M.D. Fla. 2010); Lasarso v. Best Buy Stores, L.P.,

2008 WL 3254210, at *2 (M.D. Fla. Aug. 7, 2008); Berman v. Target, 2015 U.S. Dist. LEXIS

190144 (S.D. Fla. December 16, 2015); Monserrate v. Target Corp., 2014 U.S. Dist. LEXIS

193068 (S.D. Fla. April 7, 2014); Bencosme v. Target Corp., 2013 U.S. Dist. LEXIS 192025 (S.D.



1   Abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).
                                                     8
 Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 9 of 11 PageID 9




Fla. October 16, 2013); Wilson v. Target Corp., 2010 U.S. Dist. LEXIS 96399 (S.D. Fla.

September 14, 2010).

       32.     Here, Plaintiff’s Response to WALMART’s Request for Admissions and the

allegations in the Complaint establish that Plaintiff’s claimed damages, by her own admission,

exceed $75,000. [See Ex. C]. Therefore, WALMART has shown by a preponderance of the

evidence that the amount in controversy exceeds the Court’s jurisdictional requirement, thus

rendering removal proper.

                                     V.     CONCLUSION

       This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, because there

exists complete diversity in this matter as the Plaintiff and WALMART are citizens of different

states and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Accordingly, original jurisdiction of this matter is vested in this Court and WALMART

respectfully requests that this action proceed in this Court as a matter properly removed.

       WHEREFORE, Defendant, WALMART respectfully requests that this action currently

pending in the Circuit Court for Bradford County, Florida be removed to the United States District

Court for the Middle District of Florida, Jacksonville Division, and that this Court assume full

jurisdiction over the cause herein as provided by law.

       Respectfully submitted on this 28th day of August, 2020.


                                             /s/ George H. Featherstone
                                             JERRY D. HAMILTON
                                             Florida Bar No.: 970700
                                             jhamilton@hamiltonmillerlaw.com
                                             GEORGE H. FEATHERSTONE
                                             Florida Bar No. 0624306
                                             gfeatherstone@hamiltonmillerlaw.com
                                             MICHAEL T. RELIHAN, ESQ.
                                             Florida Bar No.: 116053

                                                 9
Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 10 of 11 PageID 10




                                              mrelihan@hamiltonmillerlaw.com
                                              HAMILTON, MILLER & BIRTHISEL, LLP
                                              100 South Ashley Drive, Suite 1210
                                              Tampa, Florida 33602
                                              Telephone: (813) 223-1900
                                              Facsimile: (813) 223-1933
                                              E-Service: ghf-serve@hamiltonmillerlaw.com
                                              Counsel for Defendant, Wal-Mart Stores East, LP

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 28, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system. I further certify that the foregoing document is

being served this day on all counsel of record identified on the attached Service List.



                                              /s/ George H. Featherstone
                                              Florida Bar No.: 0624306
                                              gfeatherstone@hamiltonmillerlaw.com
                                              HAMILTON, MILLER & BIRTHISEL, LLP




                                                10
Case 3:20-cv-00967-BJD-MCR Document 1 Filed 08/28/20 Page 11 of 11 PageID 11




                                   SERVICE LIST

Xavier T. Saunders, Esq.
FBN: 0047798
Farah and Farah, P.A.
10 West Adams Street
Jacksonville, FL 32202
Tel. & Fax.: 904-586-3060
xsaunders@farahandfarah.com
jcoopermaynard@farahandfarah.com
Counsel for Plaintiff




                                        11
